Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 08/09/2022 are acknowledged.  Claims 1-20 are pending.  Claims 1, 4, 16-17 and 20 are amended.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 16-20) in the reply filed on 08/09/2022 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2022.
The requirement is still deemed proper and is therefore made FINAL.

Species Election
Applicant’s species election of transfer of donor nucleotides according to claim 9, for the purposes of prosecution, without traverse in the reply filed 08/09/2022 is acknowledged.  Thus claim 10 is withdrawn from further consideration.
Prosecution on the merits commences for claims 1-9 and 16-20.  Claims 10-15 are withdrawn.

PRIORITY
The instant Application, filed 06/17/2019 is a CONTINUATION of US Application No. 15/045,243 (abandoned), filed 02/16/2016, which claims priority to US Provisional Application No. 62/166,543, filed 02/15/2015.  Thus, the earliest possible priority for the instant application is 02/15/2015.
CLAIMS
Independent claims 1, 16 and 17 are directed to methods of directed evolution of target genomes, wherein donor nucleic acids are continuously transferred from “donor cells” and integrated into “receiver” cells, wherein the receiver cells express a site-specific endonuclease which facilitates homologous integration of the donor nucleic acids into a genomic location within the receiver cell.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Claims 1 and 16 do not define the manner in which the “donor cells” transfer the donor nucleic acids into the receiver cells:

















Claim 17 requires 1) a non-replicating virus encoding the donor nucleotides, 2) donor cells termed “transmitter cells” which are packing cells for the non-replicating virus, and 3) receiver cells which receive the donor nucleotides but do not allow packaging of the non-replicating virus.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale















For claims 1, 16 and 17, “the genome to be modified” reads on the endogenous genome of the cell, as well as a heterologous genome within the cell (viral, artificial chromosome, etc.).
For claims 1, 16 and 17, the “engineered directed endonuclease” comprises a nucleic acid recognition domain, a linker, and an endonuclease domain.
Claim 17 does not actually require that the transmitter cells produce non-replicating viruses encoding the donor nucleotides, or that any such viruses transduce the receiver cells to transmit the donor nucleotides.  However, for the purposes of prosecution, the claim is interpreted as wherein non-replicating viruses encoding the donor nucleotides infect both the transmitter cells and the receiver cells, and transmit the donor nucleotides to both cell types. This is consistent with the teachings of the specification, as illustrated at FIG. 7:

    PNG
    media_image3.png
    569
    749
    media_image3.png
    Greyscale













The instant specification does not define “continuously transfer.”  The claims appear to encompass a methodology known as in vivo continuous directed evolution.  Continuous evolution can be defined as, “continuous directed evolution as a general method capable of evolving a specific phenotype, at the level of an organism or a set of genes, over many cycles of mutation, selection, and replication with minimal researcher intervention” (page 1, second column of Badran et al. In Vivo Continuous Directed Evolution.  Current Opinion in Chemical Biology, 2015. 24: pages 1-10).  Badran discloses the length of time for propagation of modified cells, from hours to days, allows for the continuous transfer of nucleic acids between cells and or virus and cells (page 3, first column; page 4).  Such long propagation times would appear to necessarily result in mixed populations of cells, absent evidence to the contrary. Thus, the term “continuously transfer” of nucleic acids within the claims is interpreted wherein the culture process of transferring donor nucleic acids from donor cells to receiver/transmitter cells continues for a time sufficient to allow multiple generations, and would necessarily result in mixed populations of cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0202251 to “Cornish” further in view of US Patent Application Publication No. 2013/0117869 to “Duchateau.” 
With regard to claim 1, Cornish discloses methods of in vivo modification of DNA wherein an “acceptor module” is modified in vivo via recombination with donor nucleic acids (“donor module”), (Abstract).  Cornish discloses donor cells (comprising donor nucleic acids) transfer the donor nucleic acids to receiving cells (“founder cell”) via genetic exchange.  Cornish discloses the receiving cells encode the acceptor module and nucleic acids encoding a directed endonuclease, wherein the engineered directed endonuclease produces a break in the “acceptor module” and facilitates homologous recombination between the “acceptor module” and the donor nucleic acids (see, Paragraphs [0012]-[0013], and [0023]-[0030], [0043]-[0045], and FIGS 2, 3).  
Cornish discloses the “acceptor module” is chromosomal DNA or a genome (paragraph [0043]-[0044]).  Cornish discloses the engineered directed endonuclease can be in either the receiving cell or progeny cells (paragraph [0045]) and functions by binding a recognition site on the chromosome or genome to be modified (paragraph [0045]).  Cornish discloses the engineered directed endonucleases can be encoded as nucleic acids and their expression controlled by the user, thereby reading on an “engineered” directed endonuclease (paragraph [0061]).  Cornish discloses the “genetic exchange” occurs by mating, conjugation or transformation (paragraph [0064]), and that the whole process is iterative (paragraph [0010], [0081]), therefor reading on “continuously” transferring the genetic material between receiving cells and donor cells.  The generation of progeny comprising an “acceptor module” chromosome would be the result of replication of the genome (see MPEP 2164.01 (“A patent need not teach, and preferable omits, what is well known in the art”).
However, Cornish does not disclose wherein 1) the engineered directed endonuclease comprises a nucleic acid recognition domain, a nucleic acid endonuclease domain and a linker fusing or causing the interaction between the nucleic acid recognition domain and the nucleic acid endonuclease domain; or 2) the recognition domain of the engineered endonuclease binds to a sequence on the genome to be modified that is outside of the cleavage site of the genome to be modified.
Duchateau discloses engineered directed endonucleases comprising a nucleic acid binding domain and a nucleic acid endonuclease domain fused by a linker, wherein the cleavage of the target nucleic acid is outside of the nucleic acid domain (FIG 4 B, FIG 4D; paragraphs [0040], [0065]).  Duchateau discloses the engineered directed endonucleases can be used to modify genomes (paragraph [0279]). 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the engineered directed endonucleases of Duchateau for the engineered directed endonucleases of Cornish because both explicitly taught as being useful for producing breaks in genomes in methods of targeted homologous recombination. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
With regard to claim 2, Cornish discloses the endonucleases act in pairs, each one creating a break in a different nucleic acid strand, thereby producing a modification of both strands (paragraph [0045]).
With regard to claim 3, Cornish discloses that the process can utilize different pairs of engineered directed endonucleases (paragraphs [0056]-[0057]).
With regard to claim 4, Cornish discloses the process is repeated to create serial modification of the genome (paragraphs [0010], [0081]).
With regard to claim 5, Cornish discloses the endonuclease binds to and cleave DNA or the genome of any organism (paragraphs [0044]-[0045]).   Further, Duchateau discloses the Nucleic acid binding domain and the nucleic acid endonuclease domain bind and cleave DNA (paragraphs [0226]-[0231]).
With regard to claim 6, Cornish discloses the endonuclease binds to and cleave DNA or the genome of any organism (paragraphs [0044]-[0045]).  However, Cornish does not disclose that the nucleic acid binding domain binds RNA and the nucleic acid endonuclease domain is an RNA endonuclease domain.   Duchateau discloses the Nucleic acid binding domain binds RNA (paragraph [0062]) and the nucleic acid endonuclease domain cleaves RNA (paragraph [0231]). This claim is obvious for the same reasons as stated above for claim 1.
With regard to claim 7, Cornish does not disclose the nucleic acid binding domain is from a ZFN, TALEN, or CRISPR as claimed.  However, Duchateau discloses the nucleic acid binding domain is a Transcription Activator Like Effector Nuclease (TALEN) (paragraphs [0048], [0053]-[0057]).  It would have been obvious to utilize a TALEN nucleic acid binding domain for the same reasons as stated above for claim 1.
With regard to claim 8, Cornish discloses the use of the homing endonuclease HO endonuclease (paragraph [0045]).  Further, Duchateau discloses the nucleic acid endonuclease domain is a homing endonuclease (paragraphs [0233]-[0234], [0248]).  It would have been obvious to utilize a homing endonuclease domain for the same reasons as stated above for claim 1.
With regard to claim 9, Cornish discloses the “genetic exchange” occurs by mating, conjugation or transformation (paragraph [0064]), which is a mechanism for transferring nucleic acids between cells. Conjugation reads on transferring the donor nucleotides to receiver cells via a nanotube network, absent evidence to the contrary.

Claim(s) 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,995,017 to Stemmer, further in view of US Patent Application Publication No. 2013/0117869 to Duchateau.
With regard to claims 1 and 16, Stemmer discloses methods of directed evolution of nucleic acids comprising transferring donor nucleotides to receiver cells, wherein the donor nucleotides are integrated into a genome within the receiver cells via site-specific homologous recombination via “in-vivo shuffling” (Abstract; column 4, line 48 - column 5, line 25; column 11, lines 23-64; column 14, lines 22-28, lines 53-67; column 15, lines 44-48; column 23, line 65 – column 24, line 5; column 25, line 37-38, 47-58; column 26, lines 32-59; column 27, lines 29-46; column 29, line 50 - column 46, line 47; column 49, lines 39-62; column 50, line 57- column 51, line 2; column 51, line 48 – column 61, line 20; FIG 26; FIG 29).
Stemmer discloses the method includes transferring the donor nucleic acids to new recipient cells via conjugation (column 52, line 60- column 53, line 6, column 54, lines 10-12; column 56, lines 1-18; column 56, line 65- column 61, line 16). 
Stemmer discloses the method is recursive, wherein the method of transferring donor nucleic acid into a receiver genome is repeated, subjected to multiple repeated rounds (shuffling followed by replication, selection and/or screening) (column 21, line 62 – column 22, line 7; column 51, lines 33-48).  Stemmer also discloses the length of time for propagation and recombination varies by cell type, and receiver cells which survive selection can be subjected directly to additional rounds of recombination, including by continuously propagating the cells to allow conjugation to continue (column 52, lines 45-51; column 52, line 64 – column 53, line 6). Stemmer teaches the longer the host cells comprising the donor nucleic acids are propagated the more recombinant forms of donor nucleic acids are generated, including by transfer of nucleic acids between cells (column 59, lines 7-13).  Thus, Stemmer discloses continuously transferring the donor nucleic acids to other cells.
Stemmer discloses homologous recombination efficiency is increased if the homologous nucleic acids are linear (column 30, lines 17-29).  Stemmer discloses the site-specific recombination target sequence can be localized to a restriction site (column 33, lines 20-30; column 60, lines 7-16).  Stemmer discloses the method can utilize heterologous proteins and/or enzymes which increase the efficacy of homologous recombination into target genomes by increasing homologous recombination events, or cleaving target genomes at a specific site for integration (column 11, lines 42 -63; column 48, line 20 – column 50, line 10; column 52, lines 53-55; column 55, lines 43-45; column 57, line 16 – column 58, line 53; column 60, lines 6-31; column 80, lines 23-52).
However, with regard to claims 1 and 16, Stemmer does not disclose wherein the receiver cells express a directed endonuclease comprising a nucleic acid recognition domain, linker and endonuclease domain. 
Duchateau discloses engineered directed endonucleases comprising an endonuclease domain, a peptide linker, and a nucleic acid binding domain (Abstract; paragraphs [0010]-[0011][0053]-[0061], [0064]-[0065], [0084]-[0085], [0111]-[0115], [0201]-[0202], [0211]-[0214], [0231], [0251]-[0254], Table 3,  FIG4; FIG 5, FIG 6, FIG 7, FIG 8, FIG 9).  Duchateau discloses the engineered directed endonucleases binds to a region within a genome to be modified, and generates a break outside of the nucleic acid binding region (paragraphs [0047]-[0052], [0226], FIGS 4-9).  Duchateau discloses endonucleases can repeatably cleave the same target sequence (paragraph [0104]). Duchateau discloses the engineered directed endonucleases increase the rate/efficiency of homologous recombination in cells (paragraphs [0003], [0011], [0014], [0262], [0265], [0323]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the engineered directed endonucleases of Duchateau for the targeted genome cleaving enzymes of Stemmer because both are explicitly taught as being useful for producing breaks in genomes in methods of targeted homologous recombination. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  
With regard to claim 2, Stemmer does not disclose endonucleases. However, Duchateau discloses the endonucleases act in pairs, each one creating a break in a different nucleic acid strand, thereby producing a modification of both strands (paragraphs [0021], [0107], [0201], FIG 8D). This claim is obvious for the same reasons as stated above for claim 1.
With regard to claim 3, Stemmer does not disclose endonucleases.  However, Duchateau discloses a genome can be targeted with a plurality of pairs of endonucleases (paragraphs [0201]-[0203]). This claim is obvious for the same reasons as stated above for claim 1.
With regard to claim 4, Stemmer discloses the process is repeated to create serial modification of the genome (column 52, lines 45-51; column 52, line 64 – column 53, line 6; column 59, lines 7-13).
With regard to claim 5, Stemmer does not disclose endonucleases.   However, Duchateau discloses the Nucleic acid binding domain and the nucleic acid endonuclease domain bind and cleave DNA (paragraphs [0226]-[0231]). This claim is obvious for the same reasons as stated above for claim 1.
With regard to claim 6, Stemmer does not disclose endonucleases. However, Duchateau discloses the Nucleic acid binding domain binds RNA (paragraph [0062]) and the nucleic acid endonuclease domain cleaves RNA (paragraph [0231]). This claim is obvious for the same reasons as stated above for claim 1.
With regard to claim 7, Stemmer does not disclose endonucleases , or wherein the nucleic acid binding domain is from a ZFN, TALEN, or CRISPR as claimed.  However, Duchateau discloses the nucleic acid binding domain is a Transcription Activator Like Effector Nuclease (TALEN) (paragraphs [0048], [0053]-[0057]).  It would have been obvious to utilize a TALEN nucleic acid binding domain for the same reasons as stated above for claim 1.
With regard to claim 8, Stemmer does not disclose endonucleases.  However, Duchateau discloses the nucleic acid endonuclease domain is a homing endonuclease (paragraphs [0233]-[0234], [0248]).  It would have been obvious to utilize a homing endonuclease domain for the same reasons as stated above for claim 1.
With regard to claim 9, Stemmer discloses the method includes transferring the donor nucleic acids to new recipient cells via conjugation (column 52, line 60- column 53, line 6, column 54, lines 10-12; column 56, lines 1-18; column 56, line 65- column 61, line 16). Conjugation reads on transferring the donor nucleotides to receiver cells via a nanotube network, absent evidence to the contrary.


Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,995,017 to Stemmer, further in view of Ortiz, et al.  Engineered Cell-Cell Communication Via DNA Messaging.  Journal of Biological Engineering, 2012. 6:16. 11 pages, and US Patent Application Publication No. 2013/0117869 to Duchateau.
With regard to claim 17, Stemmer discloses methods of directed evolution of nucleic acids comprising transferring donor nucleotides to receiver cells, wherein the donor nucleotides are integrated into a genome within the receiver cells via site-specific homologous recombination via “in-vivo shuffling” (Abstract; column 4, line 48 - column 5, line 25; column 11, lines 23-64; column 14, lines 22-28, lines 53-67; column 15, lines 44-48; column 23, line 65 – column 24, line 5; column 25, line 37-38, 47-58; column 26, lines 32-59; column 27, lines 29-46; column 29, line 50 - column 46, line 47; column 49, lines 39-62; column 50, line 57- column 51, line 2; column 51, line 48 – column 61, line 20; FIG 26; FIG 29).
Stemmer discloses the method includes donor nucleic acids which are integrated into a viral genome, wherein a virus encoding the donor nucleic acids is capable of infecting receiver cells, wherein the donor nucleic acids transduced into the receiver cells 1) integrate into a viral genome in the receiver cell, are repackaged into a new viral progeny particles and released; and/or 2) integrate into a genome within a receiver cell (column 53, line 55 – column 56, line 64).  Stemmer discloses viral particles packaged and released from receiver cells are capable of infecting new receiver cells to transfer the donor nucleic acids (column 54, lines 12-53; column 56, line 49-64).
Stemmer discloses the method is recursive, wherein the method of transferring donor nucleic acid into a receiver genome is repeated, subjected to multiple repeated rounds (shuffling followed by replication, selection and/or screening) (column 21, line 62 – column 22, line 7; column 51, lines 33-48).  Stemmer also discloses the length of time for propagation and recombination varies by cell type, and receiver cells which survive selection can be subjected directly to additional rounds of recombination, including by continuously propagating the cells to allow conjugation to continue (column 52, lines 45-51; column 52, line 64 – column 53, line 6) or allowing progeny virus to infect or reinfect cells which have already been subjected to recombination (column 54, lines 41-50, column 55, lines 14-22, 29-31; column 56, lines 49-56). Stemmer teaches the longer cells are propagated the more recombinant forms are generated, including transfer of nucleic acids between cells (column 59, lines 7-13).
Stemmer discloses homologous recombination efficiency is increased if the homologous nucleic acids are linear (column 30, lines 17-29).  Stemmer discloses the site-specific recombination target sequence can be localized to a restriction site (column 33, lines 20-30; column 60, lines 7-16).  Stemmer discloses the method can utilize heterologous proteins and/or enzymes which increase the efficacy of homologous recombination into target genomes by increasing homologous recombination events, or cleaving target genomes at a specific site for integration (column 11, lines 42 -63; column 48, line 20 – column 50, line 10; column 52, lines 53-55; column 55, lines 43-45; column 57, line 16 – column 58, line 53; column 60, lines 6-31; column 80, lines 23-52).
However with regard to claim 17, Stemmer does not disclose 1) wherein there is a mixed population of recipient cells, some cells capable of infection by the virus and provide viral replication genes and other cells capable of infection by the virus but do not provide viral replication genes; 2) wherein the process of transferring the donor nucleotides between virus genome and recipient cells is continuous, and 3) wherein the receiver cells express a directed endonuclease comprising a nucleic acid recognition domain, linker and endonuclease domain. 
Ortiz discloses methods of transferring donor nucleic acids from “sender” cells to “receiver” cells utilizing non-replicating phage particles in liquid culture (Abstract, pages 3-5, 7-9).  Ortiz shows sender cells comprise genes necessary for viral replication, and package phage genomes only in the presence of selection media (pages 3-5, 7-9; FIGS 2, 3).  Ortiz discloses the receiver cells do not contain the genes necessary for viral replication (pages 3-5, 7-9).  Ortiz shows the conditionally replicating phage particles, packaged in the sender cells, infect receiver cells and transfer the donor nucleic acids to the receiver cells, wherein the donor cells integrate into the genome of the receiver cells, and allows the infected receiver cells to replicate (pages 3-5, 7-9).  Ortiz further shows that some of the infected receiver cells acquire genes necessary for viral infection, resulting in rebroadcasting cells (page 5, 7).  These rebroadcasting cells package the non-replicating phage particles, and the packages phage particles are capable of infecting additional receiver cells (pages 5, 7).
Ortiz discloses the prior art’s use of phage particles to transmit DNA to host cells typically requires physical purification of packaged phage particles prior to manually reapply the phage to host cell cultures (page 3, second column).  Ortiz discloses the liquid culture of the phage, sender, and receiver cells to transmit DNA between cells utilizes the natural properties of phage particles to engineer fully autonomous in situ cell-cell communication (page 3, second column).
Duchateau discloses engineered directed endonucleases comprising an endonuclease domain, a peptide linker, and a nucleic acid binding domain (Abstract; paragraphs [0010]-[0011][0053]-[0061], [0064]-[0065], [0084]-[0085], [0111]-[0115], [0201]-[0202], [0211]-[0214], [0231], [0251]-[0254], Table 3,  FIG4; FIG 5, FIG 6, FIG 7, FIG 8, FIG 9).  Duchateau discloses the engineered directed endonucleases binds to a region within a genome to be modified, and generates a break outside of the nucleic acid binding region (paragraphs [0047]-[0052], [0226], FIGS 4-9).  Duchateau discloses endonucleases can repeatably cleave the same target sequence (paragraph [0104]). Duchateau discloses the engineered directed endonucleases increase the rate/efficiency of homologous recombination in cells (paragraphs [0003], [0011], [0014], [0262], [0265], [0323]).
It would have been obvious to combine the methods of Stemmer further with the disclosures of Ortiz and Duchateau.  With regard to the claimed requirement wherein there is a continuous transfer of donor nucleic acids within a mixed population of recipient cells, some cells capable of infection by the virus and provide viral replication genes and other cells capable of infection by the virus but do not provide viral replication genes, it would have been obvious to combine the autonomous transfer of DNA between viruses and recipient cells of Ortiz with the method of Stemmer allowing progeny virus to infect or reinfect cells which have already been subjected to recombination (column 54, lines 41-50, column 55, lines 14-22, 29-31; column 56, lines 49-56).  A skilled artisan would have been motivated to use the methods of Ortiz because Ortiz discloses her methods allow for the process of transferring donor nucleic acids between cells is autonomous and does not require purification and concentration of the viruses between rounds of infection (page 3, second column). 
With regard to the requirement wherein the recipient cells encode a targeted repeatable endonuclease, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the engineered directed endonucleases of Duchateau for the targeted genome cleaving enzymes of Stemmer because both are explicitly taught as being useful for producing breaks in genomes in methods of targeted homologous recombination. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  
With regard to claim 19, Stemmer does not disclose endonucleases. However, Duchateau discloses the endonucleases act in pairs, each one creating a break in a different nucleic acid strand, thereby producing a modification of both strands (paragraphs [0021], [0107], [0201], FIG 8D). This claim is obvious for the same reasons as stated above for claim 17.
With regard to claim 20, Stemmer discloses the process is repeated to create serial modification of the genome (column 52, lines 45-51; column 52, line 64 – column 53, line 6; column 59, lines 7-13).

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633